
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.23


RESTRICTED STOCK AGREEMENT

        THIS RESTRICTED STOCK AGREEMENT (this "Agreement") is made as of
the            day of            , 1999, between Forest Oil Corporation, a New
York corporation (the "Company"), and                        (the "Employee").

        1.    Award. On the date of this
Agreement,                        shares (the "Restricted Shares") of the
Company's common stock, par value $.10, shall be issued as hereinafter provided
in the Employee's name subject to certain restrictions thereon. The Restricted
Shares shall be issued upon acceptance hereof by the Employee and upon
satisfaction of the conditions of this Agreement.

        2.    Restricted Shares. The Employee hereby accepts the Restricted
Shares when issued and agrees with respect thereto as follows:

        (a)  Forfeiture Restrictions. The Restricted Shares may not be sold,
assigned, pledged, exchanged, hypothecated or otherwise transferred, encumbered
or disposed of to the extent then subject to the Forfeiture Restrictions (as
hereinafter defined), and in the event of termination of the Employee's
employment with the Company for any reason other than death, Disability,
Involuntary Termination, or Retirement (as such terms are hereinafter defined),
the employee shall, for no consideration, forfeit to the Company all Restricted
Shares to the extent then subject to the Forfeiture Restrictions. The
prohibition against transfer and the obligation to forfeit and surrender
Restricted Shares to the Company upon termination of employment are herein
referred to as the "Forfeiture Restrictions." The Forfeiture Restrictions shall
be binding upon and enforceable against any transferee of Restricted Shares. For
purposes of this agreement, the following capitalized words and terms shall have
the meanings indicated below:

        (i)    "Code" shall mean the Internal Revenue Code of 1986, as amended.

        (ii)  "Corporate Change" shall have the same meaning as assigned to such
term in the Forest Oil Corporation Stock Incentive Plan, as in effect on the
date hereof; provided, however, that a Corporate Change shall not be deemed to
have occurred by virtue of the consummation of any transaction or series of
integrated transactions immediately following which the record holders of the
voting stock of the Company immediately prior to such transaction or series of
transactions continue to hold immediately following such transaction or series
of transactions 50% or more of the voting stock (based upon voting power) of
(1) any entity which owns (directly or indirectly) the stock of the Company,
(2) any entity with which the Company has merged, or (3) any entity that owns an
entity with which the Company has merged.

        (iii)  "Disability" shall mean that, as a result of the Employee's
incapacity due to physical or mental illness, he shall have been absent from the
full-time performance of his duties for six-consecutive months and he shall not
have returned to full-time performance of his duties within 30 days after
written notice of such termination is given to the Employee by the Company
(provided, however, that such notice may not be given prior to 30 days before
the expiration of such six-month period).

        (iv)  "Involuntary Termination" shall mean any termination of the
Employee's employment with the Company which does not result from a resignation
by the Employee; provided, however, that the term "Involuntary Termination"
shall not include a termination as a result of death, Disability, or Retirement
or a termination of the Employee's employment by the Company (or its
subsidiaries) by reason of the Employee's gross negligence or willful

1

--------------------------------------------------------------------------------




misconduct in the performance of his duties or final conviction of a misdemeanor
involving moral turpitude or a felony.

        (v)  "Retirement" shall mean the Employee's resignation from employment
with the Company on or after the date he reaches age sixty-five or the date he
is eligible for "Early Retirement" under the Forest Oil Corporation Pension
Trust Agreement, as amended.

        (vi)  "Section 16 Person" shall mean an officer, director or affiliate
of the Company or a former officer, director or affiliate of the Company who is
subject to section 16 of the Securities Exchange Act of 1934, as amended.

        (b)  Lapse of Forfeiture Restrictions. The Forfeiture Restriction shall
lapse as to the Restricted Shares in accordance with the following schedule
provided that the Employee has been continuously employed by the Company from
the date of this Agreement through the lapse date:

Date of Lapse


--------------------------------------------------------------------------------

  Percentage of Total Number of
Restricted Shares as to Which
Forfeiture Restrictions Lapse

--------------------------------------------------------------------------------

        %

        Notwithstanding the foregoing, the Forfeiture Restrictions shall lapse
as to all of the Restricted Shares then subject to the Forfeiture Restrictions
on (i) the date of a Corporate Change provided that the Employee has been
continuously employed by the Company from the date of this Agreement to the date
of such Corporate Change or (ii) the date the Employee's employment with the
Company is terminated by reason of death, Disability, Involuntary Termination,
or Retirement.

        (c)  Certificates. A certificate evidencing the Restricted Shares shall
be issued by the Company in the Employee's name, pursuant to which the Employee
shall have all of the rights of a shareholder of the Company with respect to the
Restricted Shares, including, without limitation, voting rights and the right to
receive dividends (provided, however, that dividends paid in shares of the
Company's stock shall be subject to the Forfeiture Restrictions). The Employee
may not sell, transfer, pledge, exchange, hypothecate or otherwise dispose of
the stock until the Forfeiture Restrictions have expired and a breach of the
terms of this Agreement shall cause a forfeiture of the Restricted Shares. The
certificate shall be delivered upon issuance to the Secretary of the Company or
to such other depository as may be designated by the Board of Directors of the
Committee or an authorized committee thereof (the "Board") as a depository for
safekeeping until the forfeiture of such Restricted Shares occurs or the
Forfeiture Restrictions lapse. On the date of this Agreement, the Employee shall
deliver to the Company a stock power, endorsed in blank, relating to the
Restricted Shares. Upon the lapse of the Forfeiture Restrictions without
forfeiture, the Company shall cause a new certificate or certificates to be
issued without legend (except for any legend required pursuant to applicable
securities laws or any other agreement to which the Employee is a party) in the
name of the Employee in exchange for the certificate evidencing the Restricted
Shares.

        (d)  Corporate Acts. The existence of the Restricted Shares shall not
affect in any way the right or power of the Board or the shareholders of the
Company to make or authorize any adjustment, recapitalization, reorganization or
other change in the Company's capital structure or its business, any merger or
consolidation of the Company, any issue of debt or equity securities, the
dissolution or liquidation of the Company or any sale, lease, exchange or other
disposition of all or any part of its assets or business or any other corporate
act or proceeding. The prohibitions of Section 2(a) hereof shall not apply to
the transfer of Restricted Shares pursuant to a plan of reorganization of the
Company, but the stock, securities or other property received in exchange
therefor shall also become subject to the Forfeiture Restrictions and provisions
governing the lapsing of such Forfeiture Restrictions applicable to the original
Restricted Shares for all purposes

2

--------------------------------------------------------------------------------




of this Agreement and the certificates representing such stock, securities or
othe rproperty shall be legended to show such restrictions.

        3.    Withholding of Tax. To the extent that the receipt of the
Restricted Shares or the lapse of any Forfeiture Restrictions results in
compensation income to the Employee for federal or state income tax purposes,
the Employee shall deliver to the Company at the time of such receipt or lapse,
as the case may be, such amount of money as the Company may require to meet its
obligation under applicable tax laws or regulations. The Employee may elect with
respect to this Agreement to surrender or authorize the Company to withhold
shares of stock of the Company (valued at their fair market value on the date of
surrender or withholding of such shares) to satisfy any tax required to be
withheld by reason of compensation income resulting under this Agreement. An
election pursuant to the preceding sentence shall be referred to herein as a
"Stock Withholding Election." All Stock Withholding Elections shall be made by
written notice to the Company at its principal executive office addressed to the
attention of the Secretary. If the Employee is not a Section 16 Person, the
Employee may revoke such election by delivering to the Secretary written notice
of such revocation prior to the date such election is implemented through actual
surrender or withholding of shares of stock of the company (the "Withholding
Date"). If the Employee is a Section 16 Person, the Stock Withholding Election
must:

        (i)    be irrevocable and made six months prior to the Withholding Date,
or

        (ii)  (a) be approved by the Board, either before or after such election
is made, (b) be made, and the Withholding Date occur, during a period beginning
on the third business day following the date of release by the Company for
publication of quarterly and annual summary statements of sales and earnings and
ending on the twelfth business day following such date, and (c) be made more
than six months after the effective date of this Agreement.

        If the Employee fails to pay the required amount to the Company or fails
to make a Stock Withholding Election, the Company is authorized to withhold from
any cash remuneration (or, if the Employee is not a Section 16 Person, stock
remuneration, including withholding any Restricted Shares distributable to the
Employee under this Agreement) then or thereafter payable to the Employee any
tax required to be withheld by reason of compensation income resulting under
this Agreement or the disposition of Restricted Shares acquired under this
Agreement.

        4.    Status of Stock. The Employee shall have the right to require that
any Restricted Shares received under this Agreement, as they become free of any
Forfeiture Restrictions, be registered for sale at the expense of the Company
with the use of a "shelf registration" under the Securities Act of 1933, as
amended, to remain effective until such Restricted Shares are disposed of,
become freely tradeable without restrictions under the registration provisions
of securities law, or may be sold in one transaction in accordance with Rule 144
promulgated by the Securities and Exchange Commission.

        The Employee agrees that the Restricted Shares issued under this
Agreement will not be sold or otherwise disposed of in any manner which would
constitute a violation of any applicable federal or state securities laws. The
Employee also agrees that (i) the certificates representing the Restricted
Shares may bear such legend or legends as the Committee deems appropriate in
order to reflect the Forfeiture Restrictions and to assure compliance with
applicable securities laws, (ii) the Company may refuse to register the transfer
of the Restricted Shares on the stock transfer records of the Company if such
proposed transfer would constitute a violation of the Forfeiture Restrictions
or, in the opinion of counsel satisfactory to the Company, of any applicable
securities law, and (iii) the Company may give related instructions to its
transfer agent, if any, to stop registration of the transfer of the Restricted
Shares.

        5.    Employment Relationship. For purposes of this Agreement, the
Employee shall be considered to be in the employment of the Company as long as
the Employee remains an employee of either the Company, any successor
corporation or a parent or subsidiary corporation (as defined in section 424 of

3

--------------------------------------------------------------------------------


the Code) of the Company or any successor corporation. Any question as to
whether and when there has been a termination of such employment, and the cause
of such termination, shall be determined by the Board, and its determination
shall be final.

        6.    Notices. Any notices or other communications provided for in this
Agreement shall be sufficient if in writing. In the case of the Employee, such
notices or communications shall be effectively delivered if hand delivered to
the Employee at his principal place of employment or if sent by registered or
certified mail to the Employee at the last address he has filed with the
Company. In the case of the Company, such notices or communications shall be
effectively delivered if sent by registered or certified mail to the Company at
its principal executive offices.

        7.    Parachute Payment. In the event that the receipt of the Restricted
Shares or the lapse of any Forfeiture Restrictions would constitute a parachute
payment (within the meaning of section 280G of the Code) at a time when the
Employee's Severance Agreement with the Company that is in effect as of the date
hereof (or any successor agreement) is in effect, then the amount of such
parachute payment shall be treated as a payment to the Employee for purposes of
determining the amount of any gross-up payment to be made to the Employee under
the terms of such Severance Agreement (or any successor agreement) with respect
to the excise tax imposed by Section 4999 of the Code.

        8.    Entire Agreement; Amendment. This Agreement replaces and merges
all previous agreements and discussions relating to the same or similar subject
matters between the Employee and the Company and constitutes the entire
agreement between the Employee and the Company with respect to the subject
matter of this Agreement. This Agreement may not be modified in any respect by
any verbal statement, representation or agreement made by any employee, officer,
or representative of the Company or by any written agreement unless signed by an
officer of the Company who is expressly authorized by the Company to execute
such document.

        9.    Binding Effect. This Agreement shall be binding upon and inure to
the benefit of any successors to the Company and all persons lawfully claiming
under the Employee.

        10.  Controlling Law. This Agreement shall be governed by, and construed
in accordance with, the laws of the State of New York.

        IN WITNESS WHEREOF, the Company has caused this Agreement to be duly
executed by an officer thereunto duly authorized, and the Employee has executed
this Agreement, all as of the date first above written.


 
 
FOREST OIL CORPORATION
 
 
By:
 


--------------------------------------------------------------------------------

Name:
Title:
 
 


--------------------------------------------------------------------------------

Robert S. Boswell

4

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10.23

